COLLETT, J.
was of opinion that the challenge could not be received.
WRIGHT, J. was in favor of admitting it. Owing to this division of opinion, the challenge was not received, and the juror was sworn. •
A verdict was taken for the plaintiff for $227.36.
Judges HITCHCOCK and WRIGHT were of opinion the challenge was admissible.
Judges COLLETT and LANE were of opinion it was inadmissible.
Owing to this division, the motion for a new trial failed, and judgment was rendered for the plaintiff on the verdict.